Gray, J.
Upon a bill of exceptions, all just inferences of fact are to be made in favor of the judgment of the court below, and it can be set aside for error in law only. We find no such error in the present case.
. 1. The submission not having prescribed the place or manner of hearing, they were left to the discretion of the arbitrators. And it appears that the plaintiff’s counsel withdrew from the hearing as soon as the defendant protested against his taking part in it.
2. The facts stated in the bill of exceptions warranted the inference that the arbitrators came to a final decision on January 17, and that nothing remained to be done except the final reducing to writing and signing of the award then agreed upon. If that was so, the fact that the two arbitrators, constituting a majority of the board, afterwards signed the award at different times, and that it was not signed at all by the third arbitrator, did not vitiate the award. Maynard v. Frederick, 7 Cush. 247. Sperry v. Ricker, 4 Allen, 17.
3. The question whether the case, having been once finally determined by the arbitrators, should be reopened to receive further testimony, was within their discretion, and no reason was shown for revising their conclusion upon it.

Exceptions overruled.